Citation Nr: 9923088	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-03 690A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a June 1996 rating determination by the Philadelphia, 
Pennsylvania Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's asthma is manifested by attacks occurring 
several times a year and complaints of shortness of breath 
with good results from the use of inhalers, but no more than 
rather frequent asthmatic attacks with marked dyspnea on 
exertion between attacks and no evidence that more than light 
manual labor is precluded.

2.  The veteran's bronchial asthma is currently manifested by 
pulmonary function test results of FEV-1 at 64 percent 
predicted and FEV-1/FVC at 68; the veteran's pulmonary 
function test results on the whole are greater than 55 
percent of predicted FEV-1 and 55 percent of predicted FEV-
1/FVC, the veteran's medications do not include systemic 
corticosteroids.  


CONCLUSION OF LAW

The criteria for an increased rating for bronchial asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.97, Code 6602 (1996); 38 C.F.R. § 4.97, Code 6602 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record reveals that in March 1947 service 
connection was established for bronchial asthma with 
emphysema based on clinical findings on VA examination in 
December 1946.  A 30 percent evaluation from December 1946 
was assigned.

In support of the veteran's January 1996 claim for increase 
is a report from J.J. Soma, M.D. that shows that in February 
1993 the veteran complained of shortness of breath with 
exercise.  Shortness of breath and asthma on a perennial 
basis was noted.  The examiner noted that in general there 
had been less asthmatic episodes.  The most recent pulmonary 
function study showed a decrease in forced vital capacity 
(FVC) and FEV-1 (forced expiratory volume), which improved 
slightly with hyposensitization.  In May 1993 the veteran was 
treated on an emergency basis for shortness of breath, 
wheezing, sneezing, blocked nose, itching and tearing of the 
eyes, all of which had become worse since discontinuing 
allergy injections.  At that time of the examination the 
veteran had severely impaired pulmonary function but with 
good response to bronchodilator.  It was noted that FVC and 
FEV-1 improved by 27 percent and 24 percent respectively.  A 
July 1993 pulmonary function test showed FEV-1 at 89 percent 
of predicted and FEV1/FVC was measured at 65 percent.

VA outpatient treatment reports dated from January 1994 to 
April 1995.  These records show ongoing treatment for 
allergies as well as for complaints of stuffy nose, shortness 
of breath, cough and mucous.  An August 1994 pulmonary 
function report (PFT) showed a small airways obstructive 
defect.

Additional records from A. M. Nalevanko, M.D. dated from 
August 1994 to December 1995 show the veteran was primarily 
evaluated for complaints of hearing loss and chronic 
rhinitis.

On VA examination in February 1996 the veteran complained of 
attacks twice a day and that he was unable to ascend a flight 
of stairs because of dyspnea.  He had no paroxysmal nocturnal 
dyspnea and his exertional dyspnea was noted to be relieved 
completely by taking Abuterol inhalers.  The veteran reported 
a cough productive of purulent sputum, but was not coughing 
on examination.  There was no evidence of infectious disease 
and the veteran had not been hospitalized due to bronchial 
asthma.  The veteran had a normal A/P diameter of his chest 
and did not require the use of accessory muscles of 
respiration.  There was no evidence of rales or rhonchi and 
breath sounds were of good intensity and were symmetrical.  
Examination of the heart revealed the PMI were 
nondiscernible. An S4 sound appeared to be present and there 
was a barely audible apical systolic murmur.  There were no 
pleural or pericardial friction rubs and no jugular venous 
distention.  Chest X-rays showed mild hyperinflation.  The 
pertinent diagnosis was reactive airway disease.  The 
veteran's FEV-1 on pulmonary function testing was measured at 
78 percent of predicted and FEV-1/FVC was measured at 66 
percent of predicted.  The examiner summarized the pulmonary 
function testing results as moderate obstruction, more severe 
obstruction at the peripheral airways with marked 
airtrapping.  

Private treatment records show the veteran was evaluated 
three times for episodes of acute asthmatic bronchitis and 
asthma with acute exacerbation of a superimposed respiratory 
infection between March and August of 1996.

VA outpatient treatment records from November 1995 and 
October 1996 show ongoing evaluation of the veteran at the VA 
allergy clinic.  The veteran's FEV-1 on pulmonary function 
testing in October 1996 was measured at 64 percent of 
predicted and FEV-1/FVC was measured at 66 percent.  The 
examiner summarized the pulmonary function testing results as 
mild airways obstructive defect.  Lung volumes were within 
normal limits.  

On VA examination in January 1997 the veteran complained of 
breathing problems with wheezing, especially bad in the fall 
and summer.  The examiner noted that the veteran had been a 
mailman.  He was noted to take an allergy shot every week.  
The veteran reported that he could only walk 200 yards before 
getting shortness of breath and wheezing relieved by 
Albuterol inhaler dose.  The veteran reported asthma attacks 
two to three times a week and that he feels tired between the 
attacks.  He complained of a runny nose most times of the 
year and poor sleep due to cough.  On examination there was 
no clubbing or cyanosis and no lymphadenopathy or wheezing.  
There was no evidence of infectious disease present.  The 
veteran was noted to have a productive cough.  Chest X-rays 
were consistent with obstructive lung disease emphysematous 
changes.  The veteran's FEV-1 on pulmonary function testing 
was measured at 82 percent of predicted and FEV-1/FVC was 
measured at 65 percent of predicted.  Pulmonary function 
testing showed mild obstructive pattern and some 
reversibility of obstruction consistent with asthmatic 
component after bronchodilator treatment.  The diagnosis was 
mild emphysema with asthma.  

Private treatment reports from March 1994 to February 1997 
show the veteran was seen in July 1996 on an emergency visit 
for complaints of breathing difficulty.  On examination there 
were a few rales which shifted on coughing but nothing of 
significance.  Wheezing was noted and pulmonary function 
tests showed the usual restrictive-type changes.  In a 
September 1996 the veteran was seen for his routine injection 
and related having a recent episode of bronchitis with 
exacerbation of his asthma and chronic obstructive pulmonary 
disease (COPD).  The veteran had bronchial breathing in both 
lung fields with few, scattered coarse rales at both bases 
which shifted with coughing.  Breath sounds were normal for 
several seconds after vigorous coughing, with the rales 
recurring shortly thereafter 

VA outpatient treatment records dated from July 1993 to June 
1997 show continued evaluation and treatment of the veteran 
at the VA allergy clinic as well as for symptoms associated 
with asthma.  A June 1993 allergy clinic record noted that 
the veteran worked in the Post Office and retired in 1979.  
An August 1994 outpatient record notes that pulmonary 
function testing showed FEV1 of 75 percent of predicted and 
FEV1/FVC of 81 percent. 

A September 1997 report from Dr. Soma indicates the veteran 
was continued hyposensitization for perennial and seasonal 
allergic rhinitis, vasomotor rhinitis, asthma and COPD.

On VA examination in October 1998 the veteran noted to have a 
long history of asthma and emphysema treated on an outpatient 
basis.  He had a productive cough with white-yellow sputum, 
mostly in the morning.  He denied hemoptysis, weight loss, 
loss of appetite, or anorexia.  He complained of difficulty 
in walking one flight of stairs or more than one block 
because of the shortness of breath, but he denied chest pain 
or dizziness.  He was noted to have six to seven attacks of 
asthma in one year, none serious enough for hospitalization 
with good baseline function between attacks.  He takes 
Azmacort and Albuterol inhalers with good response for his 
attacks.  He has never smoked and has not been incapacitated 
by any of his attacks.  

On examination the veteran was not in any respiratory 
distress and was not coughing.  He did not have any lymph 
nodes and his lungs were clear to auscultation, without 
wheezing and did not have any murmur, rub or gallop or S3 or 
S4.  His nails showed mild signs of cyanosis and clubbing 
there were some signs of cor pulmonale and pulmonary 
hypertension.  The veteran did not have any signs or symptoms 
of restrictive disease, kyphoscoliosis, barrel chest, or 
skeletal deformity.  Previous allergy tests showed that the 
veteran was mostly allergic to dust, pollen and mites and 
previous PFTs showed fluctuating FEV-1 and DLCO more than the 
FEV-1, compatible with mild to moderate COPD with asthmatic 
component.  None of the FEV-1s were normal.  The examiner 
indicated that a current pulmonary function test showed FEV-1 
of 1.9, 64 percent of predicted, with a ratio of 68; RV of 
131 percent, TLC of 105, DLCO of 102, and DLCO-VA of 131.  
His post-bronchodilator therapy FEV-1 had increased to 73 
percent or 2.1 liters, which was a 14 percent change, 
compatible with significant response to bronchodilators.  The 
pulmonary function test report also showed that pre-
bronchodilator therapy FEV1/FVC was 68 percent and that post-
bronchodilator therapy FEVI/FVC was 64 percent.  The findings 
showed mild airways obstructive defect.  Lung volumes were 
within normal limits and diffusion capacity was within normal 
limits.  Chest X-rays showed mostly hyperinflation with a 
small heart and no sign of acute infiltration.  The diagnoses 
were mild to moderate COPD with asthmatic competent and 
hyperinflation with documented allergy to different allergic 
components and exercise-induced asthma with clinical signs of 
pulmonary hypertension and cor pulmonale.  

VA outpatient treatment records dated from January 1998 to 
September 1998 show continued evaluation and treatment for 
bronchial asthma and COPD.  A private treatment reported 
dated in February 1999 shows treatment for a viral upper 
respiratory infection.

Analysis

The Board finds that the veteran's claim for increase is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
he has presented a claim which is plausible.  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991); Proscelle 
v. Derwinski, 2 Vet.App. 269 (1992).  Where, as in this case, 
entitlement to compensation has already been established, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994).

The 30 percent rating for the disability at issue has been in 
effect for over 20 years and, accordingly, is protected and 
may not be reduced regardless of the current manifestations 
of disability shown.  See 38 U.S.C.A. § 110 (West 1991).

The rating schedule criteria for evaluating respiratory 
disorders changed during the pendency of the appeal.  The 
"old" criteria, in effect prior to October 7, 1996, provided 
that a 30 percent rating was warranted when asthma was 
moderate with attacks rather frequent (separated by only 10-
14 day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating is warranted for severe 
symptoms with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  38 C.F.R. § 4.97, Code 6602 (1996).

Under the "new" rating criteria, which became effective on 
October 7, 1996, a 30 percent rating is warranted when there 
is a FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 
to 70 percent, or daily inhalation or bronchodilator therapy, 
or; inhalation anti-inflammatory medication.  A 60 percent 
rating is warranted for FEV-1 of 40 to 55 percent of 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Code 6602 (effective October 7, 1996).

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  The new rating criteria were deemed sufficiently 
different from those in effect at the time the January 1996 
claim for increase was filed that the veteran was scheduled 
for a VA examination in February 1996, and the RO analyzed 
the veteran's claim under the revised respiratory regulations 
in its January 1997 Statement of the Case.  Therefore, the 
Board will address both the old and new rating criteria and 
apply that criteria which are more favorable to the veteran 
in rating the service-connected asthma.

Under the old criteria, a higher rating is assignable for 
moderate disability.  In connection with the 1996 and 1997 VA 
examinations, although the veteran has stated that he has 
several asthma attacks weekly, the medical evidence of record 
does not confirm such severity.  Rather, the records show 
that the veteran has been treated over the years by private 
physicians for exacerbations of his asthma on 6 occasions.  
During the most recent VA examination in October 1998 the 
veteran was noted to have six to seven attacks per year with 
good baseline function between attacks.  There were no signs 
or symptoms of resistive disease or any kyphoscoliosis, 
barrel chest or skeletal deformity.  There were mild signs of 
clubbing and cyanosis and some signs of cor pulmonale and 
pulmonary hypertension.  There were no clinical observations 
of marked dyspnea on exertion between attacks as required for 
a 60 percent rating.  Treatment records show symptoms that 
include wheezing and shortness of breath that are, for the 
most part, significantly relieved by inhalants.  There is no 
evidence showing that more than light manual labor is 
precluded.  Because the evidence does not indicate that the 
veteran's asthma is of sufficient severity to warrant a 
higher, 60 percent disability evaluation, an increase above 
30 percent under Code 6602 prior to October 7, 1996 is not 
warranted.

The most recent VA pulmonary function testing in October 1998 
shows the FEV-1 was recorded as 64 percent and the FEV-1/FVC 
as 68 percent of the predicted values which equates to a 30 
percent evaluation.  Therefore, a 60 percent disability 
evaluation is not warranted as there is no evidence that the 
veteran had an FEV-1 of 40 to 55 percent of the predicted 
value or FEV-1/FVC of the same.  The veteran reports that he 
is taking medications for his bronchial asthma, and review of 
the veteran's medical records confirms the use of prescribed 
medications during various treatments.  The veteran was noted 
to use a Azmacort and Albuterol meter dose inhaler on a 
regular basis. 

In addition, although VA outpatient records show that the 
veteran has been treated for exacerbations of asthma on 
several occasions in 1993 and 1997, the record does not show 
that he has had to visit a physician at least monthly for 
required care of exacerbations.  Also, he has not undergone 
intermittent courses of systemic corticosteroids, at least 
three times a year.  In short, his symptomatology is more 
consistent with the criteria set forth for a 30 percent 
rating under the new criteria.

In this case, the pulmonary function tests indicate that the 
veteran is properly rated at 30 percent disabling under the 
new rating criteria.  The results are within the range for a 
30 percent rating, i.e. 56-70 percent predicted.  Moreover, 
all complete pulmonary function tests conducted prior to the 
1998 readings are within the range of the 30 percent 
evaluation.  In February 1996 the pulmonary function tests 
indicated a FEV- 1 of 78 percent of predicted and FEV/FVC of 
66 percent.  In October 1996 there was FEV- 1 of 64 percent 
of predicted and FEV-1/FVC of 66 percent.  In January 1997 
there was FEV- 1 of 82 percent of predicted and FEV-1/FVC of 
65 percent. Thus, the test results, as a whole, do not meet 
the criteria for a 60 percent rating.

It is the Board's conclusion that the veteran's asthma is 
best represented by a 30 percent rating under either the old 
or the revised criteria.  The veteran's asthma is mild to 
moderate in nature and shows good response to 
bronchodilators; PFT results essentially show FVC and FEV 
readings that more clearly approximate the 30 percent rating 
under Diagnostic Code 6602.  Also, the number and severity of 
asthma attacks which would warrant an increased evaluation 
under the old or the revised criteria are not demonstrated.

ORDER


The claim for an increased rating for bronchial asthma is 
denied.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

